443 F.2d 378
UNITED STATES of America, Plaintiff-Appellee,v.Austin CLARK, Defendant-Appellant.
No. 20931.
United States Court of Appeals, Sixth Circuit.
June 4, 1971.

Charles A. Maner, Knoxville, Tenn., for appellant.
John L. Bowers, Jr., U. S. Atty., Robert E. Simpson, Asst. U. S. Atty., Knoxville, Tenn., for appellee.
Before WEICK, PECK and McCREE, Circuit Judges.

ORDER.

1
This matter having come on to be considered on the record on appeal and on the briefs of the parties, and the Court being fully advised in the premises having concluded that no deprivation of the constitutional rights of the defendant-appellant occurred and that the record obtains substantial evidence to support the verdict of the jury,


2
It is ordered that the judgment of the District Court be and it hereby is affirmed.